Citation Nr: 0936491	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-35 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for status post residuals 
of a thyroidectomy with exophthalmos and bilateral carpal 
tunnel syndrome, evaluated as 30 percent disabling prior to 
September 25, 2006 and as 60 percent disabling from 
September 25, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1979 to February 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which assigned a temporary 
evaluation of 100 percent pursuant to 38 C.F.R. § 4.30 from 
June 8, 2004 to July 31, 2004, and continued the Veteran's 10 
percent rating as of August 1, 2004, in response to her June 
2004 claim for an increased rating for her service-connected 
thyroid disability.  

In January 2005, the claims file was transferred to the RO in 
Montgomery, Alabama.  In an August 2005 rating decision, the 
Montgomery RO increased the Veteran's rating to 30 percent as 
of August 1, 2004.  In a September 2007 rating decision, the 
RO in Montgomery, Alabama, increased the Veteran's rating to 
60 percent as of September 25, 2006.

In June 2009, the Veteran submitted additional pertinent 
evidence, some of which had not been considered by the RO.  
The Veteran did not waive RO consideration of this evidence.  
Because, however, the benefit to which the evidence relates 
is being granted in full on appeal, a remand to accord the 
agency of original jurisdiction an opportunity to 
readjudicate the issue on appeal in light of such additional 
evidence is not necessary.  See 38 C.F.R. § 20.1304.


FINDING OF FACT

Throughout the entire appeal period, the service-connected 
status post residuals of a thyroidectomy with exophthalmos 
and bilateral carpal tunnel syndrome have been manifested by 
cold intolerance, muscular weakness, recurring heart 
palpations, mental disturbance (depression), some bradycardia 
(less than 60 beats per minute (bpm)), and sleepiness.  

CONCLUSION OF LAW

The criteria for a 100 percent disability rating for status 
post residuals of a thyroidectomy with exophthalmos and 
bilateral carpal tunnel syndrome have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code (DC) 7903 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA must also 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  

The Board has considered the legislation regarding VA's duty 
to notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the Veteran's 
increased rating claim, no further discussion of the VCAA is 
required with respect to this issue.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary. 

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The Veteran was initially granted service connection for 
hypothyroidism (rated as Graves' disease) in a March 2000 
rating decision issued by the RO in Atlanta, Georgia, and 
assigned a disability rating of 10 percent, effective March 
1, 2000.  

In the currently-appealed December 2004 rating decision 
issued by the Columbia RO, this disability was 
recharacterized as status post residuals of a thyroidectomy 
with exophthalmos; a temporary evaluation of 100 percent 
pursuant to 38 C.F.R. § 4.30 was granted from June 8, 2004 to 
July 31, 2004; and a 10 percent rating was confirmed as of 
August 1, 2004.  

During the current appeal, and specifically by an August 2005 
rating decision, the Montgomery RO increased the Veteran's 
rating to 30 percent as of August 1, 2004.  In a September 
2007 rating decision, the Montgomery RO recharacterized this 
disability as status post residuals of a thyroidectomy with 
exophthalmos and bilateral carpal tunnel syndrome and awarded 
an increased evaluation of 60 percent as of September 25, 
2006.  

According to the applicable diagnostic code, a rating of 10 
percent is applied with evidence of fatigability, or when 
continuous medication is required for control.  A rating of 
30 percent is applied with evidence of fatigability, 
constipation, and mental sluggishness.  A rating of 60 
percent is applied with evidence of muscular weakness, mental 
disturbance, and weight gain.  A rating of 100 percent is 
applied with evidence of cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia (less than 60 
beats per minute), and sleepiness.  38 C.F.R. § 4.119, DC 
7903.  

The evidence of record shows that, throughout the entire 
appeal period, the Veteran's symptoms more closely correspond 
to the criteria for a disability rating of 100 percent.  At 
the September 2004 VA examination, the examiner diagnosed the 
Veteran with hypothyroidism.  The examiner noted that the 
Veteran had had a thyroidectomy in June 2004 and further 
found that the Veteran had cold intolerance, decreased muscle 
strength (4/5) in her upper extremities, and depression.

At her October 2005 VA examination, the examiner reviewed the 
claims file and diagnosed the Veteran with hypothyroidism.  
She further found that the Veteran had decreased muscle 
strength (4/5) bilaterally, with a diagnosis of carpal tunnel 
syndrome, which she also attributed to the decrease in the 
Veteran's strength.  The examiner also diagnosed such 
residuals of hypothyroidism as acid reflux, sinus bradycardia 
(a heart rhythm that originates from the sinus node and has a 
rate of under 60 bpm-here, 58 bpm, measured by 
electrocardiogram), memory loss, fatigue, constipation, 
depression, headaches, and heart palpitations.

At the June 2007 VA examination, the examiner noted the 
Veteran's history of hypothyroidism.  She found that the 
Veteran reported experiencing cold intolerance, depression 
(for which she takes prescription medication), and 
sleepiness.  The Veteran denied any history of cardiovascular 
problems, except for occasional heart palpations.  

The Board acknowledges that the evidence of record indicates 
that the Veteran has not always shown less than 60 bpm (e.g., 
bradycardia).  In particular, VA outpatient treatment records 
show:  69 bpm in September 2004, 62 bpm in May 2005, 59 and 
67 bpm in October 2005, 63 and 77 bpm in April 2006, 69 bpm 
in May 2006, 72 bpm in August 2006, 64 bpm in November 2007, 
74 bpm in August 2008, and 63 bpm in April 2009.

Overall, however, the Board finds that the Veteran's relevant 
symptoms more closely correspond to the criteria for a 
disability rating of 100 percent.  The Veteran's medical 
records show that she has had cold intolerance, muscular 
weakness, mental disturbance (depression), and sleepiness 
during the pendency of her claim.  Additionally, although the 
Veteran's cardiovascular involvement and bradycardia have not 
consistently been present, a pulse rate of less than 60 bpm 
was twice found by VA clinicians during the appellate period 
and was very close to that level on multiple other occasions.  
Further, medical records show recurring complaints of heart 
palpations.  Consequently, the Board finds that such evidence 
supports a 100 percent disability rating for the entire 
appeal period for the Veteran's service-connected status post 
residuals of a thyroidectomy, with exophthalmos and bilateral 
carpal tunnel syndrome.  

In reaching this determination, the Board has considered 
whether, under Hart, supra, a higher rating for this 
disability might be warranted for any period of time during 
the pendency of this appeal.  However, since the Veteran is 
being assigned a full grant of the benefits sought throughout 
the appellate period, no higher rating for any period of time 
during the pendency of this appeal can be assigned.

The Board has considered the issue of whether this disorder, 
standing alone, presents an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  In light of the grant of a total 
schedular rating, the Board finds that the submission for 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) is not appropriate.  


ORDER

A disability rating of 100 percent for status post residuals 
of a thyroidectomy, with exophthalmos and bilateral carpal 
tunnel syndrome, is granted for the entire appellate period, 
subject to the laws and regulations governing the award of 
monetary benefits.



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


